DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
The specification (see page 8 line 12) uses commas in place of periods in certain portions (i.e. “1.2” vs “1,2”. The Examiner suggests the commas be replaced by periods to provide better clarity.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claims 2, 9 and 15 are objected to because of the following informalities:  
Claim 2 uses commas in place of periods in certain portions (i.e. “0,18” vs “0.18”. The Examiner suggests the commas be replaced by periods to provide better clarity.  
Claim 9 states (line 3) in part: “…layer sequence in each case one of…” and is believed to more clearly read “…layer sequence one of…”.
Claim 15 states (line 5) “determining s threshold” and is believed to more clearly read “determining a threshold”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 13, 15 and 16 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “the filling factor FF is a quotient of the width of the emitter strips and a grid dimension of the emitter strips”. It is unclear if the width of the emitter strips is: the sum of the width of the emitter strips, an average width of the emitter strips, or a common/shared width of the emitter strips. 
It is similarly unclear what “a grid dimension” is meant to represent. It is unclear what “a grid” is referring to, and therefore it is further unclear what a “dimension” of the grid represents.
For purposes of examination, the limitation will be understood to be referring to an emitter width divided by a spacing between emitters as is best understood from the original disclosure.

Claim 6 refers to “a shortest enclosure line around all emitter strips”. It is not clear what is meant by “an enclosure line around”. For instance, is this: an unbroken line through the emitters, a straight line through the emitters, a circle drawn around the emitters, etc.
For purposes of examination this limitation will be understood to be referring to a shortest unbroken line drawn connecting the strips.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “maximum optical output power” in claims 13 and 16 is used by the claim to mean “output power of maximum conversion efficiency” or “maximum possible power based on cost” or “maximum power based on cooling/temperature”  while the accepted meaning is “the highest possible intensity emitted from the laser.” The term is indefinite because the specification does not clearly redefine the term.
The Applicant has referred to “maximum power” in the original specification (see PGPUB, [0018, 19, 23]) in a manner which is different than the standard definition, which creates for unclear meets and bounds of the claims.
For purposes of examination, “maximum power” will be understood to mean a maximum value desired for the particular application as is best understood from the original specification.

Claim 13 refers to “in the event of a reduction as in the event of an increase in filling factor”. It is unclear what this portion of the claim is intended to mean.
For purposes of examination, the limitation will be understood to mean the power is reduced if the filling factor increases beyond a certain point.

Claim 15 recites the limitation "the optimum filling factor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As no “optimum filling factor” has been established it is unclear what this term is referring to, making the claim unclear.
For purposes of examination, the limitation will be understood to read “an optimum filling factor”.

Claim 15 depends from claim 1 and uses the term “optimum” with respect to the filling factor. Claim 1 has been written to limit to a filling factor of 0.07-0.18, smaller than the “<=0.4” filling factor outlined in the specification. It is therefore unclear whether the “optimum” filling factor in claim 15 is calculating the filling factor used in claim 1’s range or a new value altogether, making the meets and bounds of the claim unclear.
For purposes of examination, this will be understood to be calculating a value within the bounds of the range outlined in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted in the 112b rejection of claim 15 above, it is unclear if the method of claim 15 is directed to determining a value within the range of claim 1 or outside the range. Assuming the value is outside the range, the claim then does not comply with 112d as the filling factor value in claim 15 would be replacing/omitting the filling factor value in claim 1 and thereby not incorporating by reference all the limitations of the claim to which it refers (see MPEP 608.01 (n) III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Raring et al. (US 2012/0314398).
With respect to claim 16, Raring discloses a semiconductor laser comprising a semiconductor layer sequence on the basis of the material system AlInGaN (fig.4, [0067]) with at least one active zone (fig.4 #407), and at least one heat sink to which the semiconductor layer sequence is thermally connected (fig.6 #604/605, [0087]; function of heat sink and submount is to provide thermal connection) and to which the semiconductor layer sequence has a thermal resistance (inherent that the semiconductor material and the connecting solder, [0183], have a thermal resistance), wherein the semiconductor layer sequence is divided into a plurality of emitter strips (fig.3/4) and each emitter strip has a width of at most 0.3 mm (300um; note the strip has not been defined; can be the cavity width [0075] or the emitter width [0077]) in a the direction perpendicular to a beam direction (fig.3/4 left/right, 1-12um, [0075]), the emitter strips are arranged with a filling factor of ≤ 0.4 (e.g. 4/20 = 0.2, [0075-76]), and the filling factor is set so that laser radiation having a maximum optical output power can be generated during operation (max output power taken to be the total intensity at the operational current with outlined fill factor  used by Raring as the term has not been more clearly defined).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Spiewak et al.(“Impact of thermal crosstalk between emitters on power roll-over in nitride based blue-violet laser bars”; Applicant submitted prior art) and Yamasaki et al. (US 2009/0080485).
With respect to claim 1, Raring teaches a semiconductor laser comprising: a semiconductor layer sequence (fig.4) on the basis of the material system AlInGaN ([0067]) with at least one active zone (fig.4 #407), and at least one heat sink (fig.6 #604/605) to which the semiconductor layer sequence is thermally connected (fig.6 #604/605, [0087]; function of heat sink and submount is to provide thermal connection) and to which the semiconductor layer sequence has a thermal resistance (inherent that the semiconductor material and the connecting solder, [0183], have a thermal resistance), wherein the semiconductor layer sequence is divided into a plurality of emitter strips (note the strip has not been defined; can be the cavity width [0075] or the emitter width [0077]) and each emitter strip has a width between 15 um and 150 um inclusive ([0077] 1-20um) in a direction perpendicular to a beam direction (fig.3/4 left/right), the emitter strips are arranged with a grid spacing dimension (spacing range taught 3-1000um, [0077]) and the semiconductor layer sequence is attached by a solder to the heat sink ([0183] solder used to attach to the heatsink/mount), and the semiconductor layer sequence is located on a growth substrate (fig.4 #401) thereof and the growth substrate is located on a side of the semiconductor layer sequence facing away from the heat sink ([0087]). Raring further teaches filling factors of 0.1 are envisioned (15um emitter width/ 150um spacing, [0077]), but does not teach the value of the spacing with sufficient specificity. Spiewak teaches a similar laser array design (fig.1) with a similar output wavelength (abstract) and further that the spacing is a result effective variable influencing the thermal characteristics and light emission (pg.4 col.1 para.2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a spacing value such as 150um to accompany the strip width of 15um of Raring as a means of optimizing the teachings of Raring as Spiewak has demonstrated the spacing value to be a result effective variable influencing the thermal characteristics and light output (see MPEP 2144.05 II A/B).
Raring further does not specify the solder extends over an entire surface and uninterruptedly between the semiconductor layer sequence and the at least one heat sink. Yamasaki further teaches a similar laser array (fig.1/2) which includes solder over an entire surface between the array and a heat sink (fig.4 #403/405, [0074]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Raring to utilize solder uninterruptedly between the array and the heat sink as demonstrated by Yamasaki in order to provide a secure electrical connection, large area for thermal sinking, and large area for improved mechanical stability.
With respect to claim 2, Raring, as modified, teaches the device outlined above, but does not teach that the following applies to the filling factor FF as a function of the thermal resistance Rth: FF = (0,18 W2/K2 Rth2 -0,40 W/K Rth + 0,30) ± 0,02.  Spiewak further teaches the importance of the thermal conductivity (1/thermal resistance) in creating the model for the array thermal characteristics (see “2. Model” and table 1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adopt the above filling factor equation based on thermal resistance as a means of optimizing the device of Raring as Spiewak has taught the thermal resistance to be important in understand how the array preforms (i.e. a result effective variable) such that the proper spacing of the elements can be chosen (Spiewak, “2. Model”; see also MPEP 2144.05 II A/B).
With respect to claim 3, Raring, as modified, teaches the filling factor is between 0.12 and 0.16 (see claim 1 above, FF=0.1).  
With respect to claim 4, Raring, as modified, teaches the filling factor is between 0.09 and 0.13 inclusive (see claim 1 above, FF=0.1).  
With respect to claim 5, Raring teaches the semiconductor layer sequence comprises at least 12 and at most 80 of the emitter strips (2-20, [0076]).  
With respect to claim 6, Raring teaches a total width of an envelope perpendicular to the beam direction is between 4 mm and 20 mm inclusive ([0076-77], e.g. 27 emitters with 150 um spacing) and a length of the emitter strips is between 0.4 mm and 4 mm inclusive (0.3-2mm, [0076]), wherein the envelope, viewed in plan view, is a shortest enclosure line around all emitter strips.  
With respect to claim 7, Raring teaches the device outlined above, but does not teach the heat sink is attached by soft soldering to the semiconductor layer sequence. Yamasaki further teaches the use of a number of solders ([0075, 83, 87] SnAgCu, AuSn) for connecting the heatsinks. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a soft solder, such as SnAgCu, as demonstrated by Yamasaki with the device of Raring in order to utilizing a connecting material with lower melting point to ease manufacturing constraints and heat the diodes to a lower temperature.  
With respect to claim 8, Raring teaches the device outlined above, but does not teach the heat sink is attached by hard soldering to the semiconductor layer sequence. Yamasaki further teaches the use of a number of solders ([0075, 83, 87] SnAgCu, AuSn) for connecting the heatsinks. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a hard solder, such as AuSn, as demonstrated by Yamasaki with the device of Raring in order to utilizing a connecting material with strong holding ability relative to softer solders especially in high temperature operating environments.  
With respect to claim 9, Raring teaches the device outlined above, but does not teach two heat sinks, wherein on both sides of the semiconductor layer sequence in each case one of the heat sinks is located.  Yamasaki further teaches using 2 heat sinks, one on either side of the array (fig.4c #402/404). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize two heat sinks, one on either side of the array, in the device of Raring as demonstrated by Yamasaki in order to add a new thermal radiation path and improve the heat sinking from the array (Yamasaki, [0041]).
With respect to claim 11, Raring teaches the device outlined above, including a coupling out surface to make use of a low reflectivity ([0078]), but does not specify a reflectivity for the generated laser radiation at a coupling-out surface is at least 15% and at most 35%.  The Examiner takes Official Notice that it was well-known in the art to make use of lower reflectivity coupling-out reflectance values of 15-35% which allows for selection of a desired amount of light to be output from the resonator. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the low reflectivity outcoupling surface of Raring to be 15-35% reflectivity as it is in a well-known range allowing one of ordinary skill to select a desired amount of light for emission from the resonator end face.
With respect to claim 12, Raring teaches the emitter strips  are each configured as strip waveguides (fig.4 via #402s), wherein the semiconductor layer sequence  is only partially removed between adjacent emitter strips (fig.4 between #402s) and the active zone extends continuously over all the emitter strips (fig.4 #407).  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak and Yamasaki in view of Banno (US 201//0200064).
With respect to claim 10, Raring, as modified, teaches the device outlined above, but does not teach the emitter strips are gain-guided. Banno teaches similar GaN based devices ([0048]) including using an index guiding structure (fig.2) or a gain guiding structure (fig.3, [0047]) and mounting to heat sinks (fig.7/8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a gain-guide type structure for the device of Raring as taught by Banno in order to use a structure able to produce higher power and multiple modes.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak and Yamasaki in view of Krejci et al. (US 8565276).
With respect to claim 13, Raring, as modified, teaches the device outlined above, but does not teach an operating method for a semiconductor laser according to claim 1, wherein the semiconductor layer sequence comprising the emitter regions is operated with a target operating current in such a way that a maximum optical output power of the generated laser radiation results, wherein the target operating current is specified for an average service life of the-5-National Stage of International Application No. PCT/EP2018/085005 Attorney Docket No. 0357.0020-USsemiconductor laser of 10,000 h, and wherein the optical output power decreases in the event of a reduction as in the event of an increase in the filling factor, irrespective of a change in the target operating current for a service life of 10,000 h. Krejci teaches a related laser array mounted on a heatsink using solder (fig.6) and teaches the importance of operating for a long life (2500h shown, fig.9b) at an operating current and a maximum power (20W; col.11 lines 48-56). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a driving current allowing for a max power and 10000h in the device of Raring as Krejci has demonstrated such driving currents and long life times are desirable and would allow for fewer replacements of the laser arrays.
Note that Spiewak was used to motivate the spacing of the emitters in Raring, which directly changes the FF, and that Spiewak additionally demonstrates decreasing the spacing (increasing the FF) reduces the output power (fig.5).
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak, Yamasaki and Krejci in view of Muratsubaki et al. (KR 10-2010-0106927).

With respect to claim 14, Raring, as modified, teaches the method outlined above, including more than 20W output ([0077]) and green wavelength (abstract), but does not teach processing of a material is carried out by means of the semiconductor laser, wherein the material is processed under water and/or the material has a reflectivity for near-infrared radiation of at least 80%, and wherein the optical output power is at least 50 W on average. Muratsubaki teaches processing using green laser light is useful for materials in water (see First embodiment, paragraphs 5-6). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the high power green laser of Raring to process materials underwater as Muratsubaki has taught such wavelength lasers are useful in water applications.
Further, it would have been obvious to optimize the device of Raring to include multiple sets of emitters to enable a power of more than 50W as a means of duplicating parts which would enable a scalable and high output power for working with durable materials (see MPEP 2144 VI B).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form for a list of related references.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828